El Juez Peesidente Se. Heenández,
emitió la opinión del tribunal.
*80La apelante, Ramona Rivera, fné acusada ante la Corte de Distrito de Ponce de haber vendido ilegal, voluntaria y maliciosamente leche de vaca .adulterada. La corte la de-claró culpable y le impuso la pena de diez días de cárcel con pago de costas por sentencia de 18 de febrero de 1920, .de' la que interpuso recurso de apelación.
Alega la parte apelante como motivos del recurso:
1. Que la corte cometió • error al admitir como admitió,, que el testigo Genaro Santiago Vázquez declarara sobre la propiedad, del depósito de leche donde estaba Ramona Rivera, sin que la licencia a que se refería el testigo hubiera sido traída a la corte.
2. Que la corte también erró en la apreciación de la prueba.
Aparece de la exposición del caso, que el testigo' Genaro Santiago Vázquez, inspector de sanidad, que inspeccionó el depósito de leche de la acusada, manifiesta en su declara-ción que la licencia expedida a Ramona Rivera para la venta de leche estaba fija en el depósito, que él la vió y que dicha licencia fué escrita por él y firmada por el oficial de sanidad de Ponce. Además, la misma acusada confiesa que la licen-cia estaba a su nombre. Ante esa evidencia, holgaba pre-sentar la licencia como prueba, pues el testigo Genaro Santiago Vázquez conocía su existencia por propio conocimiento, habiendo intervenido como intervino en su expedición. Dicha licencia estaba fijada en el depósito para conocimiento del público, y finalmente la acusada confiesa que se expidió a su nombre. No existe pues el primer error apuntado.
Por lo qne atañe al segundo error, el testigo Genaro Santiago Vázquez dice que en el momento de entrar en el depó-sito vió que salía de él una niña con una botella de leche, y la acusada declara “yo estaba vendiendo leche, yo le vendí leche a todo el mundo.” La acusada, por su propia decla-ración, se encargó de probar el hecho que se le imputaba.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada

*81Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y HutcMson.